                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION


PATRICIA FAILS,                              *
                                             *


        Plaintiff,                           *
                                             *


             V.                              *              CV 619-046
                                             ★


ANDREW M. SAUL,                              *
Commissioner of Social Security,             *




        Defendant.                           *
                                             *




                                        ORDER




        Pursuant to the power of this Court to enter a judgment affirming,

modifying, or reversing the Commissioner's decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and in light

of the Agency's request to remand this action and Plaintiff's consent

thereto, this case is hereby remanded.           Plaintiff also requests a hearing

upon remand so she may prove that the onset of her disability was before

December 15, 2015.          In cases like this one, where the plaintiff's last

date insured was before the date of decision, the Administrative Law

Judge    ("ALJ")     need    not   provide   another   hearing   unless   he   or   she

determines that the facts warrant one.^           That determination will be left




        On remand, the [ALJ] shall offer the claimant the opportunity
        for a hearing except in a claim for Title II disability
        insurance benefits when the period at issue expired before
        the date of the hearing decision. . . . In [these] instances,
        the [ALJ] need not offer the claimant the opportunity for a
        hearing unless the [ALJ] finds that the facts warrant it.

Hearings, Appeals, and Litigation Law Manual ("HALLEX"), II-5-1-3, 2003
WL 25498819
to the ALJ.    See^ e.g./ De Block v. Colvin/ No. 3:13-CV-1366(LEK/ATB),

2015 WL 1178478/    at *9 (N.D.N.Y. Feb. 10, 2015) (leaving decision of

whether to hold hearing under HALLEX section II-5-1-3 to the Appeals

Council).

        Upon consideration, IT IS ORDERED that, upon remand, the ALJ will:

(1) re-evaluate Plaintiff's mental impairments of bipolar disorder and

depression; (2) state the weight given to Dr. Michael Rose's opinion,

citing adequate reasons for accepting or rejecting all of the limitations

contained within that opinion; (3) if necessary, obtain supplemental

vocational expert testimony concerning the effect of all of Plaintiff's

impairments on her ability to perform her past relevant work and/or other

work; and (4) determine whether a hearing is necessary on the question

of when Plaintiff's disability began.

        Therefore, this Court reverses the Commissioner's decision under

sentence four of 42 U.S.C. § 405(g) with a remand of the cause to the

Commissioner for further proceedings.        See Shalala v. Schaefer, 509 U.S.

292 (1993);    Melkonyan   v.   Sullivan,   501   U.S.   89 (1991).   Defendant's

motion to remand (Doc. 15) is GRANTED.            The Clerk of the Court SHALL

enter a separate judgment pursuant to Rule 58 of the Federal Rules of

Civil Procedure.


        ORDER ENTERED at Augusta, Georgia, this r^g'^day of January,
2020.




                                             J.                       JUDGE
                                            .[JNITED/STATES DISTRICT COURT
                                             southern district of GEORGIA
